DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7, are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ,  Nishimoto U.S. Publication Number 2017/0336518.
	Regarding claim 1, Nishimoto discloses a boom attitude detection device with features of the claimed invention including a suspended load calculation device comprising a detection unit configured to detect a value for specifying a load suspended by a crane, a calculation unit (see claim 1), configured to calculate the load based on the value detected by the detection unit; acquisition unit (attitude detector), configured to acquire a boom length, and a storage unit configured to store a plurality of registered correction values (by correction table), each of the plurality of registered correction values corresponding to one boom length of a plurality of registered boom lengths; wherein the calculation unit is configured to correct the load by a first correction value corresponding to the acquired boom length  and wherein the calculation unit is configured to calculate the correction value based on one or more of the plurality of registered correction values when the acquired boom length does not correspond to the registered boom lengths (..in a case where positioning reliability of the GPS device is high, the calculation device calculates a correction value for correcting a detection value of the attitude detector to an attitude of the boom to be calculated based on a positioning value of the GPS device, and in a case where positioning reliability of the GPS device is low, the calculation device obtains correction values corresponding to detection values of the attitude detector and the load detector from the correction table, and corrects a detection value of the attitude detector by the obtained correction values to calculate an attitude of the boom).  
	Regarding claims 2-4, the storage unit comprises a correction values tables that include all related  correction values (see, for example, paragraph 0055). 
	Regarding claim 7, the detection unit is a tension detection unit configured to detect a tension acting on a derricking rope which raises or lowers a boom (see paragraph 0048).

Claims 5-6, for the specifics of the setting unit in claim 5, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's amendment and arguments filed 8/25/22 have been fully considered but they are moot in view of the new ground of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, September 23, 2022